Exhibit 10.6

CONFIDENTIALITY AND NON-DISCLOSURE AGREEMENT

This confidentiality and non-disclosure agreement (the “Agreement”) is made and
entered into as of June 23, 2015, by and between Consac, LLC (the “Recipient”),
and MusclePharm Corporation, a Nevada corporation (the “Company”). Each of the
Recipient and the Company is sometimes referred to herein as a “Party” and
collectively as “Parties.”

WHEREAS, the Recipient is desirous of obtaining certain Confidential Information
from the Company in connection with a potential transaction between the Company
and the Recipient (a “Possible Transaction”);

WHEREAS, in connection with Recipient’s evaluation of a Possible Transaction the
Company may disclose certain confidential information concerning the Company
and/or its affiliates to the Recipient; and

WHEREAS, the Recipient agrees that it shall use such Confidential Information
and refrain from disclosing or making use of such Confidential Information, all
in accordance with the terms of this Agreement.

NOW THEREFORE, the parties mutually agree to the following:

 

1. Recipient shall be responsible for the conduct of its Representatives and
Affiliate Entities (as such terms are hereinafter defined) regarding the
confidentiality and use of the Confidential Information. The Recipient shall
only disclose the Confidential Information to its directors, officers or
employees or parties consented to by the Company pursuant to Section 5 who are
bound by confidentiality obligations that are at least as restrictive as the
terms of this Agreement and who have a reasonable need to review the
Confidential Information in connection with the consideration, evaluation and
negotiation of a Possible Transaction (collectively, the “Representatives”). Any
disclosure of Confidential Information shall not be deemed to grant a license or
right to the Recipient or any Representative or Affiliated Entities to use
Confidential Information for any purpose other than as set forth herein.

 

2. For the purpose of this Agreement, “Confidential Information” shall mean any
and all commercial, business, financial, technical and/or other information
relating to the Company and/or its affiliates, including, but not limited to,
financial data, statistical information, marketing, and/or product development
plans or procedures, trade secrets, real estate information, personnel
information and/or other data disclosed to the Recipient pursuant hereto in
connection with a Possible Transaction or otherwise, without regard to whether
such information was communicated in writing, orally, visually or by other
means, together with all analyses, compilations, studies, or other documents
prepared by Recipient or its Representatives which reflect or are generated from
such information.

 

3.

Subject to the terms and provisions of this Agreement, Recipient agrees to hold
in confidence and not to reveal, report, publish, disclose or transfer, directly
or indirectly, any of the Confidential Information of the Company to any third
party or use any of the Company’s Confidential Information for any purpose at
any time except as

 

Confidential

 



--------------------------------------------------------------------------------

necessary to evaluate a Possible Transaction. The Recipient, its Representatives
and Affiliated Entities shall use the Confidential Information in accordance
with the terms of this Agreement. All Confidential Information shall remain the
sole property of the Company. At any time upon the request of the Company,
Recipient will promptly return to the Company or destroy all Confidential
Information (in any media), including any copies as well as all materials (in
any media) which contain or embody Confidential Information, and, with respect
to abstracts or summaries of Confidential Information that Recipient may have
made, Recipient will destroy such abstracts or summaries and will provide a
written declaration from an authorized officer certifying that it has done so.
Notwithstanding the preceding sentence, Recipient (i) may retain one copy of any
portion of the Confidential Information that Recipient has been advised by their
counsel is required to retain by applicable law, rule or regulation or their
internal compliance policies and (ii) shall not be obligated to erase
Confidential Information contained in an electronic archiving or backup system
operating in the ordinary course of business. In the case of each of (i) and
(ii) in the preceding sentence, Recipient, its Representatives and Affiliate
Entitles will continue to keep the Confidential Information confidential in
accordance with the terms of this Agreement. Notwithstanding the foregoing, the
destruction of any Confidential Information does not affect any of the
Recipient’s obligations hereunder and the Confidential Information, whether or
not destroyed, will remain subject to the restrictions herein. In connection
with the obligations under this Agreement, Recipient shall maintain the
confidentiality of the Confidential Information with at least the same degree of
care that it uses to protect its own confidential information, but no less than
a reasonable degree of care under the circumstances.

 

4. Except as may be required by law, including securities laws, without the
prior written consent of the other Party, neither Party shall, and each Party
shall direct its Representatives not to, disclose to any person or entity (other
than its Representatives) (a) that any investigations, discussions or
negotiations are taking place (including, without limitation, concerning a
Possible Transaction involving the Company and the Recipient), (b) that
Recipient has requested or received any Confidential Information, (c) the terms
of this Agreement, or (d) any of the terms, conditions, negotiations,
discussions or other facts (including, without limitation, with respect to a
Possible Transaction, including the status thereof).

 

5. Without the prior written consent of the Company, Recipient shall not, and
shall direct its Representatives and Affiliate Entitles (as defined in Section 9
below) not to disclose any Confidential Information to any third parties
(including, without limitation, in connection with a Possible Transaction, or
otherwise discuss a Possible Transaction with, or disclose a Possible
Transaction to, any third parties. Recipient represents and covenants that
Recipient does not have (and will not enter into) (a) any agreement or
understanding with any other person that such person will refrain from bidding
on or participating in a Possible Transaction with the Company, (b) any
agreement pursuant to which any other person will have a right to participate in
a Possible Transaction with the Company involving the Recipient if the Recipient
is successful in consummating a Possible Transaction with the Company or (c) any
agreement or arrangement with any potential debt or equity financing sources
which may reasonably be expected to limit such financing source from acting as a
financing source for any other potential acquirer or participant in a Possible
Transaction with the Company.

 

Confidential

 

2



--------------------------------------------------------------------------------

6. Due to the unique confidential, proprietary, unique and valuable nature of
the Confidential Information, Recipient acknowledges and agrees that in the
event Recipient fails to comply with its obligations hereunder, that monetary
damages may be inadequate to compensate the Company. Accordingly, Recipient
agrees that the Company shall, in addition to any other remedies available to it
at law or in equity, be entitled to seek injunctive relief to enforce the terms
of Sections 2, 3, 4 and 5 of this Agreement.

 

7. Notwithstanding anything herein to the contrary, Confidential Information
shall not include any information which (a) at the time of its disclosure or
thereafter is generally available to or known to the public other than as a
result of a disclosure by the Recipient or its representatives in breach of this
Agreement, (b) was or becomes available to the Recipient, on a non-confidential
basis from a source other than the Company, (c) is shown by written dated
records (or any other evidence or documentary media) to have been independently
acquired or developed by Recipient without breaching this Agreement, (d) is
shown by written dated records (or any other evidence or documentary media) to
have been lawfully in the possession of or known to the Recipient prior to
disclosure by the Company, or (e) Recipient is compelled by court or government
action pursuant to applicable law to disclose, provided, however, that Recipient
gives the Company prompt notice thereof so that the Company may seek a
protective order or other appropriate remedy.

 

8. The Recipient acknowledges that the Company is a publicly traded company. As
such, the Recipient agrees not to use any material non-public Confidential
Information in connection with the purchase or sale of the securities of the
Company. The Recipient further acknowledges that such use may constitute a
violation of securities laws.

 

9.

The Recipient acknowledges that, in its examination of the Confidential
Information, it will be given access to material non-public information
concerning the Company. In consideration of receipt of that information, for a
period of the later of (A) twelve months from the date of this Agreement and
(B) the date on which the 2016 annual meeting of the Company’s shareholders is
held (which shall be held no later than December 31, 2016) (the “Standstill
Period”) the Recipient on behalf of itself, its parent and subsidiary entities
and entities under common control therewith (the “Affiliate Entities”), hereby
agrees that each of the Recipient and the Affiliated Entities shall not, other
than as authorized in writing by the Company: (i) in any manner acquire, whether
from the Company or a third party, directly or indirectly (including, but not
limited to, beneficial ownership as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (“Exchange Act”)) of any additional voting
securities or other equity interests in the Company or all or substantially all
of the assets of the Company; (ii) enter into, directly or indirectly, any
merger or business combination involving the Company; (iii) solicit proxies or
consents, directly or indirectly, or become a “participant” in any
“solicitation” (as such terms are defined in Regulation 14A under the Exchange
Act) of proxies or consents to vote, or seek to advise or influence any person
with respect to the voting of, any voting securities of the Company; (iv) with
respect to any voting securities of the Company, (a) form or join any “group”
(within the meaning of Section 13(d)(3) of the Exchange Act) after the date of
this agreement that would be required under the Exchange Act to file a statement
on Schedule 13D or Schedule 13G if such group had not previously filed such
statement or otherwise require an amendment to such statement if such a

 

Confidential

 

3



--------------------------------------------------------------------------------

  statement has been filed prior to the date hereof or (b) in the event that the
Recipient or any of the Recipient’s Affiliated Entities have formed or joined
any such group prior to the date hereof, participate in or benefit from any
additional action by such group or any member thereof after the date of this
agreement that (1) would constitute a violation of this paragraph if undertaken
by the Recipient alone or (2) would require such group to file a statement on
Schedule 13D or Schedule 13G if such group had not previously filed such a
statement or otherwise require an amendment to such statement if such a
statement has been filed prior to the date hereof; (v) otherwise act, alone or
in concert with others, to seek to control the management, Board of Directors or
policies of the Company; (vi) initiate any communications concerning the
Confidential Information or a Possible Transaction with any employee of the
Company (other than Brad Pyatt, Chief Executive Officer of the Company) except
as contemplated by this Agreement; (vii) publicly disclose any intention, plan
or arrangement inconsistent with any of the foregoing; (viii) advise, assist or
encourage any other person in connection with any of the foregoing or (ix) other
than as authorized be this letter agreement or any definitive agreement relating
to a Possible Transaction executed by the Parties or their affiliates, take any
action that would legally require the Company to make a public announcement
regarding a business combination, merger, sale of all or substantially all of
its assets, liquidation or other extraordinary corporate transaction involving
the Company.

Notwithstanding any of the foregoing, Recipient shall be permitted to purchase
securities currently held by Wynnefield Capital, Inc. and its affiliates.

 

10. This Agreement shall be binding upon and inure to the benefit of the
parties, their subsidiaries, and their respective successors. No assignment or
modification of this Agreement may be made by any party without the prior
written consent of the other party, which consent may be granted or denied in
such other party’s sole discretion. This Agreement shall not create any
obligation on any party hereof to enter into any agreement between the Company
and the Recipient or any other agreement or to negotiate or discuss any of the
foregoing. In addition, the furnishing of Confidential Information hereunder
shall not obligate either Party to (i) enter into any further agreement or
negotiation with the other or (ii) to continue any negotiations, in good faith
or provide any information or (iii) to refrain from entering into an agreement
or negotiation with any other person, including without limitation any other
person engaged in the same or a similar line of business as the other party
hereto. Neither party shall have any liability to the other resulting from the
use of or reliance upon the Confidential Information.

 

11. This Agreement contains the full and complete understanding of the parties
with respect to the subject matter hereof and supersedes all prior
representations and understandings regarding the subject matter hereof, whether
oral or written. Failure to exercise or delay in exercising any remedy hereunder
shall not be deemed a waiver thereof. Each party represents that this Agreement
is being signed by a duly authorized officer.

 

Confidential

 

4



--------------------------------------------------------------------------------

12. This Agreement may be signed in counterparts, each of which shall for all
purposes be deemed an original, and together shall constitute one and the same
instrument. This Agreement shall expire twelve months from the effective date
hereof. Notwithstanding the foregoing, and without altering the rights and
obligations of the parties with respect to any Confidential Information provided
prior thereto, each Party reserves the right at any time to notify the other
Party in writing that it no longer desires to provide or receive additional
Confidential Information under this Agreement, and no Confidential Information
provided after such notice is received shall be considered Confidential
Information hereunder. Any claim for breach of this Agreement must be made and
filed within twelve months of actual notice of the alleged breach.

 

13. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of a
Possible Transactions contemplated by this Agreement (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of this Agreement),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it (as shown on the signature page hereto and
as may be changed from time to time by notice to the other Party) under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law. The Parties waive any right to a jury trial and any right to consolidation
with a cause of action involving a jury trial. A Party shall use reasonable
commercial efforts to mitigate or reduce any damages or claims relating to a
breach of this Agreement by the other Party.

 

14. If Recipient or its Representatives disclose any information concerning
Recipient’s or its Representatives’ business or operations to the Company or its
Representatives, the Parties agree that (i) any information so disclosed shall
constitute “Confidential Information” hereunder, and (ii) Recipient and its
Representatives shall have mutual mirror reciprocal rights and benefits to the
rights and benefits of the Company provided by the foregoing provisions of this
letter agreement.

 

Confidential

 

5



--------------------------------------------------------------------------------

In witness whereof the undersigned have executed this Agreement as of the date
first written above.

 

Musclepharm By:   LOGO [g937352dsp015.jpg] Name:   Brad Pyatt Title:   Chairman
and CEO Date:   June 23, 2015

 

With an address of:

4721 Ironton Street, Building A

Denver, CO 80239

Consac, LLC By:   LOGO [g937352dsp022.jpg] Name:   Ryan Drexler Title:  
President Date:   June 23, 2015 With an address of: 525 Chalette Drive Beverly
Hills, California 90211

 

Confidential

 

6